Citation Nr: 1418891	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

2. Entitlement to service connection for chloracne.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The April 2011 rating decision granted service connection for ischemic heart disease and assigned an initial 10 percent rating.  Thereafter, additional evidence was received and a rating in excess of 10 percent was denied in a July 2011 rating decision.  In July 2011, the Veteran submitted a notice of disagreement with the July 2011 rating decision.  However, as this appeal was received within year of the April 2011 rating and is more favorably construed as an NOD with that decision, the Board determines that the April 2011 rating decision is on appeal with respect to ischemic heart disease rating.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  

In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  
The issues of entitlement to an initial rating in excess of 10 percent for ischemic heart disease, entitlement to TDIU, and entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 25, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for chloracne is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for chloracne by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the claim of entitlement to service connection for chloracne and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.
  
ORDER

The appeal of the issue of entitlement to service connection for chloracne is dismissed.


REMAND

Regrettably, the Board determines that a remand is necessary with respect to the remaining issues.  The Veteran was afforded a VA examination for his cardiac disability in June 2011.  However, in December 2011, the Veteran underwent additional treatment, including the placement of a stent in the left anterior descending artery because he had not responded to medical therapy, which suggests an increase in severity of the disability.  Generally, when there is indication that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v Brown, 5 Vet. App. 281 (1993).  Thus, the Board determines that another VA examination to assess the severity of the Veteran's ischemic heart disease is warranted. 

In addition, the Veteran testified to treatment by Dr. Kesireddy, and there is a May 2012 letter from Dr. Kesireddy that reports treatment for the past few years.  The most recent treatment note associated with Dr. Kesireddy is dated in December 2011.  Thus, the Veteran should be asked to submit or to authorize VA to obtain any outstanding treatment notes from Dr. Kesireddy or any other relevant private treatment records dated since December 2011.

As for the Veteran's bilateral hearing loss and tinnitus claims, the June 2011 VA examiner relied on the Veteran's normal hearing shown at his separation examination, as well as the lack of complaints of acoustic trauma and hearing loss and tinnitus in service treatment records in forming the negative opinion.  However, the lack of a hearing loss disability shown in service is not a sufficient rationale for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the Veteran is competent to describe his noise exposure in service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the Veteran can attest to factual matters of which he has first-hand knowledge).  Therefore, the Board determines that another VA audiological examination should be performed.  

The claim for TDIU will be potentially impacted by the results of the adjudication of the service-connection claims and the increased rating claim for heart disease and therefore the issue of entitlement to TDIU is inextricably intertwined with those other issues and is also remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate VCXAA notice with respect to his claim for TDIU.

2.  Request that the Veteran submit or authorize VA to obtain outstanding treatment notes from Dr. Kesireddy and/or any other private treatment records dated since December 2011.  All requests and responses, positive and negative, must be documented in the claims file.

The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the RO must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)).

3.  Schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review occurred.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected ischemic heart disease, in accordance with the rating criteria specified at 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2013).  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope. 

4. Schedule the Veteran for the appropriate VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is causally or etiologically a result of military service? 

b. Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's tinnitus is causally or etiologically a result of military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. 

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal including the issue of entitlement to TDIU.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


